Putnam, J.:
This demurrer raises the important question of the power of a State court to decline jurisdiction on the ground of forum non conveniens, or other reason rendering a trial here inexpedient. There is the more cause for the exercise of this inherent power because of the jurisdiction of the Federal courts for such suits by non-residents against foreign corporations. (Barrow Steamship Co. v. Kane, 170 U. S. 100.) This complaint does not aver that plaintiff resides in this State. In fact the “ presumption of continuance ” would lead to the view that he still resides in Shenandoah, Penn.
While the amendment (Laws of 1913, chap. 60) of the Code of Civil Procedure, section 1780, conferred on our courts jurisdiction, the defendant may nevertheless show reasons why Pennsylvania is the natural forum, as the place where the cause of action arose. This power to decline jurisdiction (Collard v. Beach, 81 App. Div. 582; Robinson v. Oceanic Steam Nav. Co., 112 N. Y. 315) has not been taken away by the 1913 amendment of section 1780. (Waisikoski v. Philadelphia & Reading C. & I. Co., 173 App. Div. 538.) The 9th paragraph, demurred to, avers facts such as non-residence, alienage, and not an inhabitant here. Under the allegation of alienage, it might well be that plaintiff may be shown as an alien enemy. The answer gives notice that defendant will show facts that should lead this court to decline jurisdiction. Certainly such a notification informing plaintiff that such application will be presented to the discretion of the court, should be sustained on this demurrer. Being a question of fact, it cannot be certainly told, now, that this plea will be “ insufficient in law.”
Hence I advise that the interlocutory decree be reversed.
Jenks, P. J., and Thomas, J., concurred; Mills and Rich, JJ., dissented.
Interlocutory judgment reversed, and demurrer to the separate defense contained in paragraphs 4 and 7 of defendant’s answer overruled, with ten dollars costs.